 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       ALEMAYEHO JIMMA,                                           Case No. 2:18-CV-1819-RSL
10
                             Plaintiff,                           ORDER GRANTING
11
                        v.                                        PLAINTIFF’S MOTION TO
12                                                                REOPEN CASE
       CITY OF SEATTLE, et al.,
13
                             Defendants.
14
15          This matter comes before the Court on plaintiff’s “Motion to Reopen Dismissed Case.”
16 Dkt. #17. On April 5, 2019, the Court noted that service of the summons and complaint had not
17 been made on defendants as required by Federal Rule of Civil Procedure 4(m) and ordered
18 plaintiff to show cause why the complaint should not be dismissed. Dkt. #9; see Fed. R. Civ. P.
19 12(b)(5). Plaintiff filed a response on April 17, 2019. Dkt. #10. The City of Seattle filed a reply
20 on April 23, 2019, along with a declaration from Assistant City Attorney Susan Park (“ACA
21 Park”). Dkts. #11, #12. Plaintiff claims that he was not served with the reply and declaration
22 from ACA Park and was not given the opportunity to respond. Dkt. #17.
23
            A motion to reopen is addressed to the Court’s sound discretion. Brooks Mfg. Co. v. Dis-
24
     Tran Wood Prod., LLC, No. C11-0309JLR, 2012 WL 12865267, at *1 (W.D. Wash. Sept. 12,
25
     2012) (citing In re Roxford Foods, 12 F.3d 875, 879 (9th Cir. 1993)). The City’s response
26
     includes a Certificate of Service indicating that it was mailed to plaintiff at the address
27
28

     ORDER GRANTING PLAINTIFF’S MOTION TO REOPEN CASE - 1
 1 appearing in the Court docket. Dkt. #11 at 4. However, as plaintiff claims he did not receive it,
 2 the Court will nevertheless permit plaintiff to file a reply.
 3
           For all the foregoing reasons, plaintiff’s motion is GRANTED. The Clerk of Court is
 4
     hereby DIRECTED to serve plaintiff with the City’s response, see Dkt. #11, and the declaration
 5
     of ACA Park, see Dkt. #12. Plaintiff is DIRECTED to file his reply within two weeks from the
 6
     date of this order. The Court hereby VACATES the judgment entered in favor of defendants on
 7
     April 25, 2019. See Dkt. #16.
 8
           DATED this 20th day of June, 2019.
 9
10
11
                                                      A
                                                      Robert S. Lasnik
12
                                                      United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING PLAINTIFF’S MOTION TO REOPEN CASE - 2
